Exhibit 10.42

 

SUBLEASE AGREEMENT

 

BETWEEN

 

YAHOO! INC.

 

AND

 

OAK TECHNOLOGY, INC.

 

--------------------------------------------------------------------------------


SUBLEASE

 

THIS SUBLEASE (“Sublease”) is entered into as of June 18, 2001 (the “Effective
Date”), by and between YAHOO! INC., a Delaware corporation (“Sublandlord”) and
OAK TECHNOLOGY, INC., a Delaware corporation (“Subtenant”), with reference to
the following facts:

 

A.            Pursuant to that certain Lease dated March 1, 1999 (the “Master
Lease”), GAWTA Kifer LLC, a California limited liability company (“Landlord”),
as landlord, leased to Sublandlord, as tenant, the building (the “Building”)
located at 1390 Kifer Road (formerly known as 1450 Kifer Road), Sunnyvale,
California (collectively, the “Master Lease Premises”) consisting of a total of
approximately 88,924 rentable square feet.

 

B.            Subtenant wishes to sublease from Sublandlord, and Sublandlord
wishes to sublease to Subtenant, the entire Master Lease Premises (as used
herein, the “Subleased Premises”).

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

 

1.             Sublease.               Sublandlord hereby subleases to Subtenant
and Subtenant hereby subleases from Sublandlord for the term, at the rental, and
upon all of the conditions set forth herein, the Subleased Premises.

 

2.             Term.

 

2.1           The term of this Sublease (“Term”) shall commence as of November
1, 2001 (the “Commencement Date”) and shall expire, unless sooner terminated
pursuant to any provision hereof, on the Expiration Date provided in the Master
Lease, which is November 30, 2006 (the “Expiration Date”).  Subtenant shall have
access to the Premises as of September 1, 2001 for the purpose of planning,
constructing and outfitting the Premises for Subtenant’s use provided that such
early access does not interfere with Sublandlord’s move out from the Premises.

 

2.2           Under the Master Lease, Sublandlord must obtain the consent of
Landlord to any subletting.  This Sublease shall be in full force and effect
upon execution of this Sublease by Sublandlord and Subtenant; provided that,
notwithstanding Section 2.1 above, in no event will the Commencement Date occur
until Landlord executes a consent in the form attached hereto as Exhibit A (the
“Consent”).  In the event that Landlord does not execute the Consent within
fifteen (15) business days of the Effective Date, either party hereto shall have
the right to terminate this Sublease by written notice to the other party.  Upon
such termination, the Deposit and any prepaid rent shall be promptly returned to
Subtenant.

 

--------------------------------------------------------------------------------


 

3.             Rent.

 

3.1           Base Rent Payments.

 

(a)           From and after the Commencement Date, Subtenant shall pay to
Sublandlord as Base Rent for the Subleased Premises during the Term the
following:

 

Months

 

Monthly Base Rent

 

Rent/rsf/month

1-2

 

$66,693.00

 

$

0.75

3-12

 

$253,433.40

 

$

2.85

13-end

 

[See Section 3.1(b) below]

 

 

 

(b)           In addition, on the first day of each Rent Adjustment Year (as
defined below), monthly Base Rent shall be increased to equal one hundred three
and five tenths percent (103.5%) of the monthly Base Rent in effect immediately
prior to the commencement of that Rent Adjustment Year.  “Rent Adjustment Year”
shall mean a period of twelve (12) full calendar months.  The first Rent
Adjustment Year shall commence on the first day of the thirteenth (13th) month
following the Commencement Date, and each succeeding Rent Adjustment Year shall
commence on the one-year anniversary date of the first day of the preceding Rent
Adjustment Year.

 

(c)           Base Rent shall be paid on the first day of each month of the
Term, except that Subtenant shall pay the first month’s Base Rent to Sublandlord
upon execution of this Sublease.  If the Term does not begin on the first day of
the month or end on the last day of a month, the Base Rent and Additional Rent
(hereinafter defined) for that partial month shall be prorated by multiplying
the monthly Base Rent and Additional Rent by a fraction, the numerator of which
is the number of days of the partial month included in the Term and the
denominator of which is the total number of days in the full calendar month. 
All Rent (hereinafter defined) shall be payable in lawful money of the United
States, by regular bank check of Subtenant, to Sublandlord at the address stated
herein or to such other persons or at such other places as Sublandlord may
designate in writing.

 

3.2           Expenses and Utilities.

 

(a)           Definitions.    For purposes of this Sublease and in addition to
the terms defined elsewhere in this Sublease, the following terms shall have the
meanings set forth below:

 

(1) “Additional Rent” shall mean the sums payable pursuant to subparagraph
3.2(b) of this Sublease.

 

(2) “Operating Expenses” shall mean Additional Rent, as defined in Section 3(A)
of the Master Lease, Reimbursable Expenses and Utilities, as defined in Section
10 of the Master Lease, all amounts due under Section 11 of the Master Lease,
and all other operating expenses, fees, reimbursable costs and utilities which
are the responsibility of the Lessee under the Master Lease.

 

--------------------------------------------------------------------------------


 

(3)           “Rent” shall mean, collectively, Base Rent, Additional Rent, and
all other sums payable by Subtenant to Sublandlord under this Sublease, whether
or not expressly designated as “rent,” all of which are deemed and designated as
rent pursuant to the terms of this Sublease.

 

(b)           In addition to the Base Rent payable pursuant to Section 3.1
above, from and after the Commencement Date, for each calendar year of the Term,
Subtenant, as Additional Rent, shall pay one hundred percent (100%) of all
Operating Expenses payable by Sublandlord under the Master Lease, within ten
(10) days of receiving an invoice therefor.  In the event that Landlord bills
Sublandlord monthly for an estimated amount of such expenses, Subtenant shall
pay to Sublandlord on the first day of each month as Additional Rent such
estimated amount of Operating Expenses.  Sublandlord shall give Subtenant copies
of all invoices received from Landlord regarding Operating Expenses.

 

(c)           For partial calendar years during the term of this Sublease, the
amount of Additional Rent payable pursuant to this subsection that is applicable
to that partial calendar year shall be prorated based on the ratio of the number
of days of such partial calendar year falling during the term of this Sublease
to 365.  The expiration or earlier termination of this Sublease shall not affect
the obligations of Sublandlord and Subtenant pursuant to Section 3.2 which arise
prior to such expiration or termination, and such obligations shall survive,
remain to be performed after, any expiration or earlier termination of this
Sublease.

 

3.3           Payment of Rent to Landlord.     Notwithstanding Sections 3.1 and
3.2 above, Sublandlord agrees that Subtenant may pay all Base Rent and
Additional Rent directly to Landlord, provided that Subtenant concurrently sends
to Sublandlord a copy or other evidence of such payment.

 

4.             Security Deposit.

 

4.1           Concurrently with Subtenant’s execution and delivery of this
Sublease, and as security for its obligations under the Sublease, Subtenant
shall deposit with Sublandlord the sum of One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) as a  security deposit, in cash or in the form of a Letter
of Credit, as defined below (the “Deposit”). The Deposit shall be held by
Sublandlord as security for the faithful performance by Subtenant of all the
provisions of this Sublease to be performed or observed by Subtenant.  If
Subtenant fails to pay rent or other sums due hereunder, or otherwise defaults
with respect to any provisions of this Sublease, Sublandlord may use, apply or
retain all or any portion of the Deposit for the payment of any rent or other
sum in default or for the payment of any other sum to which Sublandlord may
become obligated by reason of Subtenant’s default, or to compensate Sublandlord
for any loss or damage which Sublandlord may suffer thereby.  If Sublandlord so
uses or applies all or any portion of the Deposit, Subtenant shall within ten
(10) days after demand therefor deposit cash or an amended or replacement letter
of credit with Sublandlord in an amount sufficient to restore the Deposit to the
full amount thereof and Subtenant’s failure to do so shall be a material breach
of this Sublease.  In the event the Deposit is cash, Sublandlord shall keep the
Deposit in a separate interest-bearing account approved by Subtenant, with
interest distributed semi-annually to Subtenant.  If Subtenant performs all of
Subtenant’s obligations hereunder, the Deposit, or so much thereof as has not
theretofore been applied by Sublandlord, shall be returned, along with

 

--------------------------------------------------------------------------------


 

all accrued but unpaid interest, so Subtenant (or, at Sublandlord’s option, to
the last assignee, if any, of Subtenant’s interest hereunder) following the
expiration of the Term, and after Subtenant has vacated the Premises.  No trust
relationship is created herein between Sublandlord and Subtenant with respect to
the Deposit.

 

4.2           For the purposes for this Section, “Letter of Credit” means an
unconditional, irrevocable sight draft letter of credit issued by the San
Francisco or San Jose office of a major national bank satisfactory to
Sublandlord, naming Sublandlord as beneficiary and otherwise in form and
substance satisfactory to Sublandlord.  The Letter of Credit shall be for a
one-year term and shall provide: (i) that Sublandlord may make partial and
multiple draws thereunder, (ii) that draws shall be payable upon presentment of
a clean sight draft only, (iii) that in the event of Sublandlord’s assignment or
other transfer of its interest in the Lease, the Letter of Credit shall be
freely transferable by Sublandlord, without charge to Sublandlord or the
assignee or transferee of such interest, (iv) that it is governed by the Uniform
Customs and Practice for Documentary Credits (1993 revisions), International
Chamber of Commerce Publication No. 500; and (v) that the Letter of Credit will
be automatically renewed upon the expiration of its term for additional one year
periods, with a final expiration date of February 1, 2007.  Notwithstanding the
foregoing, if the bank does not confirm the extension of the Letter of Credit at
least 30 days prior to the relevant annual expiration date or if Subtenant does
not substitute a replacement Letter of Credit in the applicable draw amount by
such date, Sublandlord shall be entitled to draw on the Letter of Credit and to
hold and apply such funds as an additional Security Deposit in accordance with
the terms of the Sublease.  If Subtenant fails to pay rent or other charges due
under the Sublease, or otherwise defaults, after applicable notice and cure
periods, if any, with respect to any provision of the Sublease, Sublandlord may
draw upon the Letter of Credit up to the full amount to which Sublandlord is
entitled under Section 4.1 above.

 

5.             Use and Occupancy.

 

5.1           Use and Signage.     The Subleased Premises shall be used and
occupied only for the uses permitted under the Master Lease and for not other
use or purpose, except that, in the event that Landlord consents in writing to
Subtenant’s use of the Subleased Premises as research and development in
addition to general office, such use shall also be permitted, provided Subtenant
does not use, store or transport to or from the Premises any toxic  or hazardous
materials or waste, other than as provided in the Master Lease.

 

5.2           Compliance with Master Lease.

 

(a)           Subtenant agrees that it will occupy the Subleased Premises in
accordance with the terms of the Master Lease and will not suffer to be done or
omit to do any act which may result in a violation of or a default under any of
the terms and conditions of the Master Lease, or render Sublandlord liable for
any damage, charge or expense thereunder.

 

(b)           Subtenant agrees that Sublandlord shall not be required to perform
any of the covenants, agreements and/or obligations of Landlord under the Master
Lease and, insofar as any of the covenants, agreements and obligations of
Sublandlord hereunder are required to be performed under the Master Lease by
Landlord thereunder, Subtenant

 

--------------------------------------------------------------------------------


acknowledges and agrees that Sublandlord shall be entitled to look to Landlord
for such  performance.  Sublandlord shall not be responsible for any failure or
interruption, for any reason whatsoever, of the services or facilities that may
be appurtenant to or supplied at the Building by Landlord or otherwise,
including, without limitation, heat, air conditioning, ventilation, life-safety,
water, electricity, elevator service and cleaning service, if any; and no
failure to furnish, or interruption of, any such services or facilities shall
give rise to any (i) abatement, diminution or reduction of Subtenant’s
obligations under this Sublease, except to the extent provided in the Master
Lease, or (ii) liability on the part of Sublandlord. Notwithstanding the
foregoing, Sublandlord shall promptly take such action as may reasonably be
indicated, under the circumstances, to secure such performance upon Subtenant’s
request to Sublandlord to do so and shall thereafter diligently prosecute such
performance on the part of Landlord.

 

6.             Master Lease and Sublease Terms.

 

6.1           Subtenant acknowledges that Subtenant has reviewed and is familiar
with all of the terms, agreements, covenants and conditions of the Master Lease.

 

6.2           This Sublease is and shall be at all times subject and subordinate
to the Master Lease.

 

6.3           The terms, conditions and respective obligations of Sublandlord
and Subtenant to each other under this Sublease shall be the terms and
conditions of the Master Lease except for those provisions of the Master Lease
which are directly contradicted by this Sublease in which event the terms of the
Sublease document shall control over the Master Lease.  Therefore, for the
purposes of this Sublease, wherever in the Master Lease the word “Landlord” is
used it shall be deemed to mean the Sublandlord herein and wherever in the
Master Lease the word “Tenant” is used it shall be deemed to mean the Subtenant
herein.  Any non-liability, release, indemnity or hold harmless provision in the
Master Lease for the benefit of Landlord that is incorporated herein by
reference, shall be deemed to inure to the benefit of Sublandlord, Landlord, and
any other person intended to be benefited by said provision, for the purpose of
incorporation by reference in this Sublease.  Any right of Landlord under the
Master Lease of access or inspection and any right of Landlord under the Master
Lease to do work in the Master Lease premises or in the Building and any right
of Landlord under the Master Lease in respect of rules and regulations, which is
incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord, Landlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease.

 

6.4           For the purposes of incorporation herein, the terms of the Master
Lease are subject to the following additional modifications:

 

(a)           In all provisions of the Master Lease (under the terms thereof and
without regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

 

(b)           In all provisions of the Master Lease requiring Tenant to submit,
exhibit to, supply or provide Landlord with evidence, certificates, or any other
matter or thing,

 

--------------------------------------------------------------------------------


 

Subtenant shall be required to submit, exhibit to, supply or provide, as the
case may be, the same to both Landlord and Sublandlord.

 

(c)           Sublandlord shall have no obligation to restore or rebuild any
portion of the Subleased Premises after any destruction or taking by eminent
domain.

 

(d)           In all provisions of the Master Lease requiring Tenant to
designate Landlord as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Landlord and Sublandlord on its
insurance policy.

 

6.5           Notwithstanding the terms of Section 6.3 above, Subtenant shall
have no rights nor obligations under the following provisions of the Master
Lease: Work Letter Agreement, any representations made by Landlord, any rights
or options to expand, extend or renew the Master Lease or this Sublease,
including without limitation the option set forth in Section 4 of the Master
Lease, rights of first offer, rights of first negotiation, and rights to any
tenant improvement allowance.  Subtenant shall have all other rights and
obligations of Sublandlord as tenant under the Master Lease, but only to the
extent that a subtenant is permitted to obtain the benefit of such rights under
the terms of the Master Lease.

 

6.6           During the Term and for all periods subsequent thereto with
respect to obligations which have arisen prior to the termination of this
Sublease, Subtenant agrees to perform and comply with, for the benefit of
Sublandlord and Landlord, the obligations of Sublandlord under the Master Lease
which pertains to the Subleased Premises and/or this Sublease, except for those
provisions of the Master Lease which are directly contradicted by this Sublease,
in which event the terms of this Sublease document shall control over the Master
Lease.

 

6.7           Sublandlord agrees to maintain the Master Lease, as it pertains to
the Subleased Premises, during the entire term of this Sublease, and to use its
reasonable efforts to cause Landlord to comply with or perform the obligations
of Landlord under the Master Lease.

 

6.8           Notwithstanding the provisions of this Sublease, any obligation of
Sublandlord to provide services or utilities to the Subleased Premises or to
Subtenant or to perform maintenance or repair obligations with respect to the
Building or the Subleased Premises which is contained in this Sublease by the
incorporation by reference of the provisions of the Master Lease, shall be
observed or performed by Sublandlord diligently using reasonable efforts to
cause Landlord to observe and/or perform the same.

 

6.9           Sublandlord hereby represents and warrants that Sublandlord is not
in default in its performance of the Master Lease, and no pending notice of
default has been given to Sublandlord.  To Sublandlord’s knowledge, Landlord is
not in default in its performance of the Master Lease and no pending notice of
default has been given to Landlord.  Sublandlord shall comply with the Master
Lease from the Effective Date until the Commencement Date.

 

--------------------------------------------------------------------------------


 

7.             Assignment.

 

7.1           Subtenant will not assign or further sublet all or any portion of
the Subleased Premises without Sublandlord’s and Landlord’s express, prior,
written consent. Sublandlord’s consent shall not be unreasonably withheld.

 

7.2           As a condition to Sublandlord’s consent, Subtenant will pay all
expenses incurred by Sublandlord concerning such transfer request and
subtenant’s assignee or sublessee will assume in writing the obligations of
Subtenant arising under this Sublease.  No consent to any such transfer will
relieve Subtenant of Subtenant’s obligations under this Sublease.  Consent to
any one transfer will not relieve Subtenant from Subtenant’s obligation to
obtain express, prior, written consent to any further sublease or assignment.
The acceptance of rent by Sublandlord from any other person will not be deemed
to be either a waiver by Sublandlord of any provision of this Section or a
consent to any such transfer.

 

8.             Termination of Master Lease.  If for any reason the term of the
Master Lease shall terminate prior to the scheduled Expiration Date, this
Sublease shall thereupon be terminated and Sublandlord shall not be liable to
Subtenant by reason thereof unless (i) Subtenant shall not then be in default
hereunder beyond and applicable notice and cure period and (ii) such termination
shall have been effected because of the breach or default of Sublandlord under
the Master Lease or by reason of the voluntary termination or surrender of the
Master Lease by Sublandlord.

 

9.             Indemnity.

 

9.1           Subtenant shall indemnify, defend and hold harmless Sublandlord
from and against all losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorney’s fees and disbursements,
which Sublandlord may incur or pay out (including, without limitation, to the
Landlord) by reason of (i) the condition, use, or occupancy of the Subleased
Premises (except to the extent due to the condition of the Subleased Premises as
of the Commencement Date), or any accidents, damages or injuries to persons or
property occurring in, on or about the Subleased Premises (except to the extent
caused by Sublandlord’s negligence or wrongful act or the negligence or wrongful
act of the Landlord), (ii) any breach or default hereunder on Subtenant’s part,
(iii) any work done after the date hereof in or to the Subleased Premises by or
on behalf of Subtenant, (iv) the use, handling, storage or disposal of toxic or
hazardous materials or waste which affects the Subleased Premises by Subtenant
or its officers, partners, employees, agents or contractors, or anyone else
under Subtenant’s control, or (v) any act, omission or negligence on the part of
Subtenant and/or its officers, partners, employees, agents or contractors, or
any person claiming through or under Subtenant.

 

9.2           Sublandlord shall indemnify, defend and hold harmless Subtenant
from and against all losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys’ fees and disbursements,
which Subtenant may incur or pay out (including, without limitation, to the
Landlord) by reason of (i) any breach or default hereunder on Sublandlord’s
part, or (ii) the use, handling, storage or disposal of toxic or hazardous
materials or waste which affects the Subleased Premises by Sublandlord or its
officers, partners, employees, agents, or contractors, or anyone else under
Sublandlord’s control.

 

--------------------------------------------------------------------------------


 

10.           Limitation on Liability.  Sublandlord shall not be liable for
personal injury or property damage to Subtenant, its officers, agents,
employees, invitees, guests, licensees or any other person in the Subleased
Premises, regardless of how such injury or damage may be caused. Any property of
Subtenant kept or stored in the Subleased Premises shall be kept or stored at
the sole risk of Subtenant. Subtenant shall hold Sublandlord harmless from any
claims arising out of any personal injury or property damage occurring in the
Subleased Premises.

 

11.           Consents.  In any instance when Sublandlord’s consent or approval
is required under this Sublease, such consent or approval shall not be
unreasonably withheld or delayed. Sublandlord’s refusal to consent to or approve
any matter or thing shall be deemed reasonable if, among other matters, such
consent or approval is required under the provisions of the Master Lease
incorporated herein by reference but has not been obtained from Landlord.

 

12.           Attorney’s Fees.  If Sublandlord or Subtenant brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party
who recovers substantially all of the damages, equitable relief or other remedy
sought in any such action on trial and appeal shall be entitled to its
reasonable attorney’s fees to be paid by the losing party as fixed by the court.

 

13.           As-Is.

 

13.1         Sublandlord shall deliver, and Subtenant shall accept, possession
of the Subleased Premises in their “AS IS” condition as the Subleased Premises
exist on the Effective Date. Sublandlord shall have no obligation to furnish,
render, pay for, consent to or supply any work, labor, services, materials,
furniture, fixtures, equipment, decorations or other items to make the Subleased
Premises ready or suitable for Subtenant’s occupancy, except as expressly
provided herein. In making and executing this Sublease, Subtenant has relied
solely on such investigations, examinations and inspections as Subtenant has
chosen to make or has made and has not relied on any representation or warranty
concerning the Subleased Premises or the Buildings, except as expressly set
forth in this Sublease. Subtenant acknowledges that Sublandlord has afforded
Subtenant the opportunity for full and complete investigations, examinations and
inspections of the Subleased Premises and the common areas of the Buildings.
Subtenant acknowledges that it is not authorized to make or do any alterations
or improvements in or to the Subleased Premises except as permitted by the
provisions of this Sublease and the Master Lease and that upon expiration or
termination of this Sublease, Subtenant shall deliver the Subleased Premises to
Sublandlord in the condition received, ordinary wear and tear excepted, with any
alterations made in accordance with the terms of this Sublease and the Master
Lease.

 

13.2         Subtenant shall have the right, for a period of thirty (30) days
after the Effective Date, to inspect the Subleased Premises and notify
Sublandlord in writing of any repairs required to cause the systems serving the
Subleased Premises to be in good working condition. Sublandlord agrees to
promptly repair any such systems which require repairs as reasonably determined
by Sublandlord and Subtenant, but only if the obligation to maintain such
systems are Sublandlord’s responsibility pursuant to the terms of the Master
Lease.

 

--------------------------------------------------------------------------------


 

13.3         Sublandlord hereby represents and warrants that, to the actual
knowledge of Sublandlord, as of the Effective Date, the Subleased Premises are
in full and complete compliance with the requirements of the Master Lease.

 

14.           Parking.  During the Term hereof Subtenant and its employees shall
be permitted to use one hundred percent (100%) of the on-site parking spaces
allocated to Sublandlord in the Master Lease.

 

15.           Personal Property:  Sublandlord shall sell to Subtenant all of
Sublandlord’s work station cubicles in the Building, plus one work station chair
per cubicle, for a price of $1,100.00 for each cubicle and chair combination, by
means of a bill of sale in the form attached hereto as Exhibit B.

 

16.           Notices:  Any notice by either party to the other required,
permitted or provided for herein shall be valid only if in writing and shall be
deemed to be duly given only if (a) delivered personally, or (b) sent by means
of Federal Express, UPS Next Day Air or another reputable express mail delivery
service guaranteeing next day delivery, or (c) sent by United States Certified
or registered mail, return receipt requested, addressed (i) if to Sublandlord,
at the following addresses:

 

 

 

Yahoo! Inc.

 

 

701 First Avenue

 

 

Mail Stop A101

 

 

Sunnyvale, CA 94089

 

 

Attn:  Kevin Gerrity, Facilities Director

 

 

 

With a copy to:

 

Shartsis, Friese & Ginsburg LLP

 

 

One Maritime Plaza, 18th Floor

 

 

San Francisco, California 94111

 

 

Attn:  Mary Kay Kennedy

 

 

 

And (ii) if the Subtenant, at the following addresses:

 

 

 

 

 

Oak Technology, Inc.

 

 

139 Kifer Court

 

 

Sunnyvale, CA 94086

 

 

Attn:  David J. Power, Esq., General Counsel

 

 

 

With a copy to:

 

Tomlinson Zisko Morosoli & Maser LLP

 

 

200 Page Mill Road

 

 

Palo Alto, California 94036

 

 

Attn:  Cynthia M. Loe, Esq.

 

 

 

or at such other address for either party as that party may designate by notice
to the other. A notice shall be deemed given and effective, if delivered
personally, upon hand delivery thereof (unless such delivery takes place after
hours or on a holiday or weekend, in which event the notice shall be deemed
given on the next succeeding business day), if sent via overnight courier,

 

--------------------------------------------------------------------------------


 

on the business day next succeeding delivery to the courier, and if mailed by
United States certified or registered mail, three (3) business days following
such mailing in accordance with this Section.

 

17.           Brokers.    Subtenant represents that it has dealt directly with
and only with Cornish & Carey Oncor International as a broker in connection with
this Sublease. Sublandlord represents that it has dealt directly with and only
with CRESA Partners as a broker in connection with this Sublease. Each party
represents and warrants that it has not dealt with or taken any other action
with any other party in a manner so as to give rise to any valid claim against
either party for a broker’s commission or finder’s fee in connection with the
execution of this Sublease. Each of the parties will indemnify the other from
and against all liabilities from any other claims for broker’s commissions or
finder’s fees arising out of its breach of the foregoing representation and
warranty. Subtenant and Sublandlord agree that Cornish & Carey Oncor
International and CRESA Partners shall be paid commissions in connection with
this Sublease by Sublandlord.

 

18.           Complete Agreement.    There are no representations, warranties,
agreements, arrangements or understandings, oral or written, between the parties
or their representatives relating to the subject matter of this Sublease which
are not fully expressed in this Sublease.  This Sublease cannot be changed or
terminated nor may any of its provisions be waived orally or in any manner other
than by a written agreement executed by both parties.

 

19.           Interpretation.    This Sublease shall be governed by and
construed in accordance with the laws of the State of California. If any
provision of this Sublease or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Sublease and the application of that
provision to other persons or circumstances shall not be affected but rather
shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles, if any, in this Sublease are solely for
convenience of reference and shall not affect its interpretation.  This Sublease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease or any part thereof to be
drafted. If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Sublease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. The word “person” as used in this Sublease shall mean a natural person
or persons, a partnership, a corporation or any other form of business or legal
association or entity.

 

20.           Counterparts.    This Sublease may be executed in separate
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of the
day and year first above written.

 

 

SUBLANDLORD:

 

 

 

 

Yahoo! Inc.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

SUBTENANT:

 

 

 

 

Oak Technology, Inc.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------